In an action to recoup moneys paid on a mortgage, the plaintiffs and the third-party defendant appeal from so much of an order of the Supreme Court, Nassau County (Molloy, J.), entered May 18, 1989, as denied in part their motion to strike certain of the defendant’s second set of interrogatories.
Ordered that the appeal is dismissed, without costs or disbursements, as academic.
The defendant has been granted summary judgment dismissing the complaint (see, Collision Plan Unlimited v Bankers Trust Co., 185 AD2d 264 [decided herewith]). Bracken, J. P., Lawrence, Eiber and Santucci, JJ., concur.